Citation Nr: 1705994	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his legal guardian, C.H.



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1946 to March 1950 and July 1950 to May 1951.  The Veteran died in November 2013.  The appellant is the Veteran's son, who was established to be a helpless child and a dependent of the Veteran's during his lifetime.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant, along with his legal guardian, C.H., appeared at a Board video-conference hearing before the undersigned Veterans Law Judge in October 2016.  The Board notes that the appellant's legal guardian provided testimony at the hearing on behalf of the appellant.  A transcript of this hearing is associated with the claims file.  

The Board notes that, after the October 2016 Board hearing but still within 90 days of the Board's notification letter that it had received the appeal, the appellant submitted a VA 21-22 appointing Disabled American Veterans (DAV) as his representative.  Thus, as the DAV did represent the appellant at the hearing, the Board provided it the opportunity to submit written argument on behalf of the appellant, which it did so on February 9, 2017, along with a waiver of consideration by the Agency of Jurisdiction of evidence submitted after the hearing.


FINDING OF FACT

The payment for a specially adapted automobile, or for adaptive automobile equipment only, is not a claim for periodic monetary benefits.


CONCLUSION OF LAW

The appellant's claim of entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only, lacks entitlement under the law.  38 U.S.C.A. § 3902, 5121 (West 2014); 38 C.F.R. § 3.808, 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 3902 (a) and (b), an eligible person may receive one-time financial assistance in purchasing an automobile or other conveyance and necessary adaptive equipment, or adaptive equipment only.  See also 38 C.F.R. § 3.808 (setting forth specific criteria of who is an "eligible person.")  

In December 2009, the Veteran filed a claim for such one-time financial assistance and, when he was denied such assistance in an October 2010 rating decision, he appealed.  The Veteran unfortunately died during the pendency of this appeal.  At the time of his death, his appeal had been certified to the Board but was pending a hearing before the Board. Upon notice of his death, the Veteran's appeal was closed by the RO.

In September 2015, the appellant filed a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  This document was also accepted by VA as a request to substitute in the Veteran's pending appeal.  In June 2016, the RO reopened the appeal with the appellant substituted for the Veteran and certified the appeal to the Board.  

Inasmuch as 38 U.S.C.A. § 5121A indicates that valid substituted appellants are those eligible to receive accrued benefits, the statute outlining the criteria for entitlement to accrued benefits, 38 U.S.C.A. § 5121, provides, in pertinent part, that accrued benefits consist of periodic monetary benefits (other than insurance and servicemen's indemnity) under the laws administered by the Secretary to which an individual was entitled at death.

Unfortunately, the claim in the present case is not a claim for "periodic monetary benefits" as contemplated by the statute governing the payment of accrued benefits.   Rather, the statute and regulations governing this benefit provide for a one-time payment to the seller of the vehicle and/or the provision of the adaptive equipment by VA.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death).  For these reasons, the Board finds that the appellant's claim for an automobile or other conveyance and adaptive equipment, or adaptive equipment only, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.  

The Board is sympathetic to the appellant and sorry for the loss of his father.  Based on the foregoing, the Board concludes that an automobile and adaptive equipment, or adaptive equipment only, with the appellant substituted as the claimant, is not warranted. 



ORDER

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


